EXHIBIT 10.4

Draft

November 30, 2011

[Date]

 

TO:    FROM:    RE:    Restricted Stock Grant

Atwood Oceanics, Inc. (the “Company”) hereby grants to you, effective as of
            , 201     (the “Date of Grant”),              shares of restricted
Common Stock, $1.00 par value, of the Company (the “Restricted Stock”), subject
to adjustment as provided in Section IX of the Atwood Oceanics, Inc. Amended And
Restated 2007 Long-Term Incentive Plan (the “Plan”).

Except as otherwise provided in Sections 2 or 3 of the Terms and Conditions of
Restricted Stock Grant, attached hereto as Appendix A (the “Terms and
Conditions”), the Restricted Stock will vest on the third anniversary of the
Date of Grant; provided you remain continuously employed by the Company, its
subsidiary or an affiliate throughout the three-year period following the Date
of Grant.

The grant of Restricted Stock is governed by the terms and conditions of the
Plan, any rules and regulations adopted by the Compensation and Human Resources
Committee of the Board of Directors of the Company, and the Terms and Conditions
which form a part of this award letter to you (the “Notice”).

[Name of signing officer]

 

1



--------------------------------------------------------------------------------

Appendix A

ATWOOD OCEANICS, INC.

AMENDED AND RESTATED 2007 LONG-TERM INCENTIVE PLAN

TERMS AND CONDITIONS OF

RESTRICTED STOCK GRANT

The restricted stock (the “Restricted Stock”) granted to you on the “Date of
Grant” set forth in the award letter to you (the “Award Letter”) by Atwood
Oceanics, Inc. (the “Company”) is subject to the Amended and Restated 2007
Long-Term Incentive Plan (the “Plan”), these Terms and Conditions and any rules
and regulations adopted by the Committee. Terms used herein and not otherwise
defined shall have the meaning set forth in the Plan and the Award Letter.

1. Vesting/Forfeiture. Except as otherwise accelerated pursuant to Sections 2 or
3 below, the Restricted Stock shall vest on the third anniversary of the Date of
Grant (the “Restriction Period”). If your employment with the Company, its
subsidiary or an affiliate (collectively, the “Company Group”) terminates for
any reason other than by reason of your Retirement, death or Disability, the
unvested portion of the Restricted Stock shall be automatically forfeited on the
date of your termination of employment.

2. Termination of Employment.

(a) Death or Disability. If your employment with the Company Group is terminated
by reason of your death or Disability, the Restricted Stock will automatically
become fully vested and the Restriction Period shall terminate on the date of
termination of employment.

(b) Retirement. If your employment with the Company Group is terminated by
reason of your Retirement, the Restricted Stock will vest and the Restriction
Period shall terminate as follows:

 

Retirement Date

   Percentage of Restricted Stock
Accelerated  

less than one year after the Date of Grant

     0 % 

greater than one year, but less than two years after the Date of Grant

     33  1/3 % 

greater than two years, but less than three years after the Date of Grant.

     66  2/3 % 

3. Change of Control. Notwithstanding the provisions of Sections 1 or 2 of these
Terms and Conditions, in the event of a Change of Control, the Restricted Stock
shall automatically vest and the Restriction Period shall terminate.

4. Dividends. During any Restriction Period, if any dividends or other
distributions are paid in shares of Common Stock, you shall receive such
dividends, but all such shares of Common

 

2



--------------------------------------------------------------------------------

Stock shall be subject to the same restrictions as the shares of Restricted
Stock with respect to which they were paid. You shall not be entitled to receive
any cash dividends payable during the Restriction Period.

5. Transferability. You may not sell, transfer, pledge, exchange, hypothecate,
or otherwise dispose of the Restricted Stock during the Restriction Period.

6. No Right to Continued Employment. The award of Restricted Stock shall not
create any right to remain in the employ of the Company Group. The Company Group
retains the right to terminate your employment at will, for due cause or
otherwise. Your employment, as it relates to the Restriction Period, shall be
deemed to continue during any leave of absence that has been authorized by the
Company Group.

7. Other Plans. Nothing herein contained shall affect your right to participate
in and receive benefits under and in accordance with the then current provisions
of any pension, insurance, profit sharing or other plan or program of the
Company Group.

8. Rights as Shareholder. You shall not be entitled to any of the rights or
privileges of a shareholder of the Company in respect of any shares of Common
Stock until the restrictions representing such shares lapse and shares have been
actually issued and delivered to you.

9. Plan Governs. The Restricted Stock and the Notice are subject to all of the
terms and conditions of the Plan, except that no amendment to the Plan shall
adversely affect your rights under the Notice. All the terms and conditions of
the Plan, as may be amended from time to time, and any rules, guidelines and
procedures which may from time to time be established pursuant to the Plan are
hereby incorporated into the Notice. In the event of a discrepancy between the
Notice and the Plan, the Plan shall govern.

10. Withholding. Upon lapse of the Restriction Period, the Company Group may be
required to withhold federal or local tax with respect to the realization of
compensation. You must satisfy any federal or local tax withholding requirements
with respect to the realization of compensation upon the lapse of the
Restriction Period by delivering to the Company cash in an amount to be
sufficient to satisfy any such withholding requirement or by default, the
surrendering of shares to meet any, and all, tax withholding requirements.

11. Code Section 409A; No Guarantee of Tax Consequences. The award of Restricted
Stock is intended to be (i) exempt from Section 409A of the Code (“Section
409A”), including, but not limited to, by reason of treatment under Section 83
of the Code or by compliance with the short-term deferral exemption as specified
in Treas. Reg. § 1.409A-1(b)(4); or (ii) in compliance with Section 409A, and
the provisions of the Notice will be administered, interpreted and construed
accordingly. Notwithstanding the foregoing provisions of the Notice, if you are
a “specified employee” as such term is defined in Section 409A, any amounts that
would otherwise be payable hereunder as nonqualified deferred compensation
within the meaning of Section 409A on account of separation from service (other
than by reason of death) to you shall not be payable before the earlier of
(i) the date that is 6 months after the date of your separation from service,
(ii) the date of your death, or (iii) the date that otherwise complies with the
requirements of Section 409A. In addition, notwithstanding the provisions of
Section 2 of these Terms and

 

3



--------------------------------------------------------------------------------

Conditions, in the event of a Change of Control that does not meet the
requirements of Treas. Reg. §1.409A-3(i)(5), any amounts that would otherwise be
payable hereunder as nonqualified deferred compensation within the meaning of
Section 409A shall be fully vested but shall be settled on the third anniversary
of the Date of Grant, or, if earlier, in accordance with the provisions of
Section 2 of these Terms and Conditions. To the extent required to comply with
Section 409A, you shall be considered to have terminated employment with the
Company when you incur a “separation from service” with the Company within the
meaning of Section 409A(a)(2)(A)(i) of the Code. The Company makes no commitment
or guarantee to you that any federal or state tax treatment will apply or be
available to any person eligible for benefits under the Notice.

12. Governing Law. The Plan and the Notice shall be governed by, and construed
in accordance with, the laws of the State of Texas, without regard to conflicts
of laws. The courts in Harris County, Texas shall be the exclusive venue for any
dispute regarding the Plan or the Notice.

 

4